Citation Nr: 1741821	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-27 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a liver disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D., Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In June 2012, a Board hearing was held before Veterans Law Judge (VLJ) Banfield on the issues of entitlement to service connection for diabetes mellitus, type II, and entitlement to service connection for coronary artery disease. In May 2016, a Board hearing was held before the undersigned Veterans Law Judge on the issue of entitlement to service connection for a liver disorder. Transcripts of the hearings are of record. 

In September 2015, the RO granted service connection for diabetes mellitus, type II and coronary artery disease, both associated with herbicide exposure. Therefore, these issues are no longer on appeal.  

In January 2017, the Board remanded the issue of entitlement to service connection for a liver disorder for further development, to include obtaining a VA medical opinion to determine whether there is a nexus between the Veteran's nonalcoholic steatohepatitis (NASH) and Agent Orange exposure. 


FINDINGS OF FACT

1. NASH is not a disease associated with exposure to herbicide agents as listed in the presumptive service connection provisions.

2. The Veteran's liver disorder did not have its onset during active service and is not otherwise etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for a liver disorder have not been met. 38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

This case was most recently remanded in January 2017. The Board finds that all remand instructions pertaining to the issue decided below have been adequately completed. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008). 

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA). 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible. The evidence of record includes service treatment records; private treatment records; a VA medical opinion, and evidence submitted by the Veteran, including his lay statements and research studies. 

The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claim. Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable. 38 C.F.R. § 3.159(c).

II. Laws and Regulations 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). To substantiate a claim of service connection, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The diseases presumptively associated with herbicide exposure include: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (does not include hypertension, peripheral manifestations of arteriosclerosis, or any other condition that does not quality within the generally accepted medical definition of Ischemic heart disease); all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; "early onset" peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See 75 Fed. Reg. 81332 (Dec. 27, 2010).

Lay evidence may be competent evidence to establish incurrence. See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's record. Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record. Hence, the Board will summarize the pertinent evidence as deemed appropriate; the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

III. Analysis 

The Veteran contends that service connection should be established for his liver disorder, which he believes is a result of his military service. Specifically, the Veteran contends that his liver disorder is due to his exposure to Agent Orange. See May 2016 Board hearing transcript at 3. 

Private treatment records reflect a current diagnosis of NASH.

The Board acknowledges that the Veteran is presumed to have been exposed to herbicides in service. However, the Board notes that the herbicide presumption does not apply to the Veteran because NASH is not a disease associated with exposure to herbicide agents as listed in the presumptive service connection provisions of 38 C.F.R. §§ 3.307, 3.309(e). 

Notwithstanding the foregoing presumption provisions, the Veteran is not precluded from establishing service connection with proof of direct causation. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160 (1998). Thus, presumption is not the sole method for showing causation.

The Veteran's service treatment records are silent as to a liver condition.

In support of his claim, the Veteran provided a letter from the Red Cross, dated July 1987, which showed that the Veteran had a high alanine aminotransferase (ALT) level. The letter noted that a high ALT level can have many causes, including hepatitis.  

The Veteran has also submitted various research studies that report a causal relationship between herbicide exposure and liver disease. 

The U.S. Department of Health and Human Services article entitled "Toxicological Profile for Chlorinated Dibenzo-p-Dioxins" reported that hepatic changes observed in exposed populations include increased hepatic enzyme (GGT, AST, ALT) levels. It also stated that "biochemical changes (increased cholesterol and bilirubin levels, induced GGT and ALT activities) indicated liver effects in exposed humans."

One study entitled "Chronic Liver Injury in Phenoxy Herbicide-Exposed Vietnam Veterans" concluded that "the increased frequency of long term liver disease found among the Vietnam Veterans with more environmental exposure to Agent Orange implied existence of a causal relationship." However, the article also noted that liver abnormalities were more related to the duration of time spent in Vietnam and less to the Vietnam Veterans' probable contact with herbicides and its contaminant, dioxin. 
The article also noted that these "liver abnormalities among the Vietnam Agent Orange Registrants are predominantly related to viral hepatitis exposure or alcohol consumption." 

Another study the Veteran provided entitled "Serum Dioxin and Hepatic Abnormalities in Veterans of Operation Ranch Hand" concluded that "Ranch Hand Veterans with the highest dioxin exposure were more likely than Comparisons to have a history of abnormal serum enzyme levels and liver function test results. The liver disorders associated with dioxin exposure primarily reflected earlier increases in ALT and continued increased levels of GGT." The study also stated that "the increased levels of ALT and GGT in the most highly exposed may have been due to confounding or reverse causality, thus these data provide no strong evidence of dioxin or herbicide-induced liver disease among Veterans of Operation Ranch Hand."

The Veteran also submitted a July 2012 private medical opinion from Dr. M.L, which discussed the possibility of a link between his liver disorder and Agent Orange exposure. Dr. M.L. expressed that he was "not aware of proof of a direct connection between this exposure and hepatic abnormalities, but the hepatic inflammatory process noted on the biopsy would not be inconsistent with exposure to a hepatotoxic agent."

Additionally, the Veteran was afforded a VA medical opinion in January 2017. 
The VA examiner opined that it is much less likely as not that the hepatic steatosis was related to the Veteran's presumed exposure to herbicides. 

In reaching his conclusion, the examiner noted that in December 1987, the Veteran had a slightly elevated ALT and that his hepatitis panel was negative. The examiner also noted that the Veteran's October 2009 liver biopsy only showed macrovesicular steatosis without any hepatitis or fibrosis (cirrhosis), an incidence seen in 20- 33% of adults. 

The examiner stated that while dioxin is a toxicant felt to cause steatohepatitis, the studies used to suggest this were mainly of individuals with either a known overwhelming significant amount of exposure or individuals with long term exposure to the chemical itself. The examiner added that even though the Veteran's exposure is presumed, it only involves a few years and that the level of the exposure would be quite low. 

Based on the findings discussed above, the Board affords great probative weight to the January 2017 VA examiner's opinion as he provided an opinion based upon comprehensive review of the claims file and provided an adequate rationale that considered the Veteran's medical history as well as the research studies provided by the Veteran. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

The Board has considered the July 2012 private medical opinion from Dr. M.L, but finds that such evidence is of little probative value. Dr. M.L. noted that he was not aware of proof of a direct connection between Agent Orange exposure and hepatic abnormalities, but opined that the hepatic inflammatory process noted on the Veteran's biopsy would not be inconsistent with exposure to a hepatotoxic agent. This opinion is speculative in nature. See e.g. Polovick v. Shinseki, 23 Vet.App. 48, 54 (2009) (holding doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative); see also Hood v. Shinseki, 23 Vet.App. 295, 298-99 (2009) (holding that the equivocal nature of an examiner's opinion should have signaled to the Board that the medical opinion was speculative and of little probative value).
 
The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses). In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim." Wallin v. West, 11 Vet. App. 509, 514 (1998). Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion." Id. 

Here, one of the research studies submitted by the Veteran suggest that there is no strong evidence of dioxin or herbicide-induced liver disease among Veterans, while another research study provides that liver abnormalities were more related to long term exposure to herbicides. 

As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise to opine as to the etiology of the Veteran's liver disorder, the lay assertions in this regard have no probative value. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See 38 U.S.C.A. § 5107(b). Accordingly, the claim of entitlement to service connection for a liver disorder is denied. 


ORDER

Entitlement to service connection for a liver disorder is denied.



____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


